Title: To James Madison from William B. Randolph, 20 November 1824
From: Randolph, William B.
To: Madison, James


        
          Dr Sir,
          Washington City Novr 20th. 1824.
        
        The object of this communication is to ask a favour; one of no great magnitude indeed, but such as you know well, none know better, how to grant and to graduate. It is known to you that I have been in the service of the Government now more than sixteen years in a branch of the Treasury Department, where your influence acting upon the private interest of its superior placed me; and where your influence alarming the personal fears of the same replaced me: but this influence was gone ere the time arrived when it might have helped me to merited preferment.
        You need not be told, that many public Agents next to personal feel the interest of family and friends, with a too frequent neglect of justice toward the merits & claims of individuals, as well as fidelity towards their employers; and you will not be surprised to hear, that some of the best situations in our Office are mere sinecures for family connexions, above the reach of other men, but find in the circumstance a strong reason for my desiring to seek advancement elsewhere. During our mutual residence in Washington, my character & conduct, must have come under your general if not particular inspection: since then, perhaps you have heard of them.
        Anxious to profit of the experience of others, and feeling how true “That the sins of one generation hang heavy on the shoulders of another” I have constantly endeavoured to perform my duties as a citizen & public servant, fairly and faithfully, but quietly especially avoiding the arena of Politics; how far I have succeeded, those who have marked my course can testify.
        My desire now, is to obtain from your kindness, such testimonial as you may feel justified in giving: to be used in support of an application which I expect to make for the appointment of Sergeant at Arms of the House of Representatives now vacant. With thankfull recollection of the attentions bestowed on me by yourself and good lady, and with sincere respect and esteem for your virtues and Services, I remain Your Obedt Servt
        
          Wm B. Randolph
        
      